***FOR IMMEDIATE RELEASE*** FOR:ZIONS BANCORPORATION Contact: Clark Hinckley One South Main, Suite 1500 Tel: (801) 524-4787 Salt Lake City, Utah April XX, 2008 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION’S SUBSIDIARY, NEVADA STATE BANK ACQUIRES INSURED DEPOSITS OF FAILED SILVER STATE BANK SALT LAKE CITY, September 5, 2008 — Zions Bancorporation (NASDAQ: ZION) announced today that its subsidiary, Nevada State Bank has acquired the insured deposits of failed Henderson, Nevada-based Silver State Bank.The State of Nevada, Financial Institutions Division found that Silver State Bank was unable to meet the demands of its depositors in the ordinary course of its business.
